Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Upon further consideration in light of applicants’ arguments provided at pages 1 and 2 of their Remarks filed 10/03/2022, the restriction requirement set forth in the previous Office action mailed 08/18/2022 is no longer applicable and thus, withdrawn.  Thus, non-elected claims 1-5 and 7 are examined together with elected claim 6. 

Response to Preliminary Claim Amendment dated 04/19/2019
3.	New claim 7 was added.  The limitations recited in new claim 7 are supported at page 16, paragraphs [0030] and [0031], of the specification as originally filed.
	Thus, no new matter is added.

Claim Objections
4.	Claims 1 and 6 are objected to because of the following informalities:  
	As to Claim 1: The applicants are advised to add a comma (,) after the phrase “An extrusion dryer for a rubbery polymer” in the preamble of claim 1. 
	As to Claim 6: The applicants are advised to replace the claimed phrase “preparing slurry of the rubbery polymer” with the new phrase “preparing slurry of a rubbery polymer” (Emphasis added).
	The applicants are also advised to delete the term “includes” after the claimed phrase “a plurality of zones each composed of a conveyance section and a compression section are provided on the screw”. 
	Lastly, the applicants are advised to add the phrase “to form a dehydrated rubbery polymer” after the claimed phrase “dehydrating the slurry”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nauck (US 4,304,054) in view of NISHIMURA (WO 2015/194197; utilizing US 2017/01523531 as its English equivalent).
	It is noted that WO 2015/194197 is used for date purposes only, and all paragraph numbers cited below refer to its English equivalent, namely US 2017/0152353, because WO 2015/194197 is in Japanese.  
	As to Claims 1 and 4-6: Nauck discloses a screw drying press for expanding and drying elastomeric polymers (Col. 1, lines 5-10, and Col. 2, lines 5-10 and lines 55-57), corresponding to the claimed extrusion dryer for a rubbery polymer, comprising a cylindrical barrel 15 (corresponding to the claimed cylinder) equipped with a feed hopper 12 for injection of the elastomeric polymer at one end and secured with a die plate or head 20 at the other end; a screw rotatably arranged inside the cylindrical barrel (cylinder), the screw including a shaft 23 and a helical flight 30 (corresponding to the claimed spiral flight) formed on an outer surface of the shaft; and a plurality of zones each composed of a conveyance section and a compression section provided on the screw (Col. 3, line 10-Col. 4, line 66, and see also Figures 1-4 and 7-8, and abstract of Nauck).  Nauck also discloses that in the zone closest to the die plate or head 20, the flight 30 at the conveyance section is smaller than a width of the flight at the compression section (Col. 4, line 35-Col. 5, line 15, and see also Figures 1-4 and 7-8 of Nauck).  Moreover, Nauck discloses drying dewatered elastomeric polymer using the above described drying press (see, for example, claim 1 of Nauck), corresponding to the claimed method for drying a rubbery polymer.
	However, Nauck does not specifically mention that in a zone of the plurality of zones closest to the die, an outer diameter of the shaft at the conveyance section is smaller than an outer diameter at the compression section as required by the claims of the present application.  Nauck also does not specifically mention the steps of preparing a slurry of the elastomeric (rubbery) polymer by coagulating solution or latex of the elastomeric polymer, followed by dehydrating and drying the slurry by extrusion as required by the method recited in claim 6.
	Nevertheless, NISHIMURA discloses preparing a wet rubber masterbatch using, among other things, a rubber latex solution via coagulating a mixture of a slurry solution and a rubber latex solution, followed by heating, dehydrating, drying the coagulation using a single-screw extruder (corresponding to the claimed method for producing a rubbery polymer) to ultimately produce products having excellent physical properties, including rubber strength (Paragraphs [0001], [0012]-[0013], and [0019]).  NISHIMURA further discloses that its single-screw extruder used to heat, dehydrate and dry the coagulation comprises, among other things, in a zone of the plurality of zones closest to the die, an outer diameter of the shaft at the conveyance section is smaller than an outer diameter at the compression section (Paragraphs [0014]-[0023], and see also Figures 1-2 of NISHIMURA). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the steps of preparing a slurry of the rubber polymer by coagulating solution or latex of the rubber polymer, and dehydrating and drying the slurry by extrusion with a single-screw extruder having, in a zone of the plurality of zones closest to the die, an outer diameter of the shaft at the conveyance section is smaller than an outer diameter at the compression section, as taught by NISHIMURA, as the screw drying press of Nauck, with a reasonable expectation of successfully obtaining final products having excellent physical properties, including rubber strength.

Allowable Subject Matter
6.	Claims 2-3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 04/19/2019.